Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-10, 12-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikuchi (JP2009005911).
Regarding claims 9, 14 and 16,
Regarding claims 10, a polycondensation catalyst of the homopolyester in the core component is a titanium catalyst. Kikuchi are silent regarding the claimed catalyst of the sheath. However, it would have been obvious to one of ordinary skill in the art to use the same catalyst for the sheath as the core for many reasons including efficiencies and economical reasons. 
Regarding claim 12, the filament is a monofilament. 
Regarding claim 13, the filament is a multifilament. 
Claims 9-10, 12-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitigawa et al. (PG Pub. 2009/0241783).
Regarding claims 9, 14 and 16, Kitigawa et al. teach a woven fabric comprising core sheath type conjugate filament for a palatable beverage extracting filter wherein a core component of the filament is a homopolyester having a melting point in the claimed range, a sheath component of the filament is a copolyester containing terephthalic acid and a diol as major components and having a melting point at least 40 degrees Celsius lower than the melting point of the core component. Kitigawa et al. teach the content of metal element having a true specific gravity of 5.0 g/cm3 or more is not more than 0.5 ppm by weight and therefore teaches the eluted amount of heavy metals is less than 0.1 ppm. Kitigawa et al. are silent regarding the claimed mass change or the tearing strength. However, Kitigawa et al. teach such a similar polyester filament made of such similar materials with such similar properties, the claimed mass change and the tear strength are necessarily inherent to the filament of Kitigawa et al. 
Regarding claims 10, the polycondensation catalyst for the copolyester in the sheath component and the homopolymer in the core is a titanium catalyst. 
Regarding claim 12, the filament is a monofilament. 
Regarding claim 13, the filament is a multifilament. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (JP2009005911).
Regarding claims 11, a polycondensation catalyst of the homopolyester in the core component is a titanium catalyst. Kikuchi are silent regarding the claimed catalyst of the sheath. However, it would have been obvious to one of ordinary skill in the art to use the same catalyst for the sheath as the core for many reasons including efficiencies and economical reasons. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kitigawa et al. (PG Pub. 2009/0241783).
Regarding claims 11, a polycondensation catalyst of the homopolyester in the core component is a titanium catalyst. Kitigawa et al. are silent regarding the claimed catalyst of the sheath. However, it would have been obvious to one of ordinary skill in the art to use the same catalyst for the sheath as the core for many reasons including efficiencies and economical reasons. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (JP2009005911) in view of JP3139823 (hereinafter referred to as ‘823).
Regarding claim 15, Kikuchi teaches a woven fabric with warp and wefts comprising core sheath type conjugate filament for a palatable beverage extracting filter wherein a core . 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kitigawa et al. (PG Pub. 2009/0241783) in view of JP3139823 (hereinafter referred to as ‘823).
Regarding claim 15, Kitigawa et al. teach a woven fabric with warp and wefts comprising core sheath type conjugate filament for a palatable beverage extracting filter wherein a core component of the filament is a homopolyester having a melting point in the claimed range, a sheath component of the filament is a copolyester containing terephthalic acid and a diol as major components and having a melting point at least 40 degrees Celsius lower than the melting point of the core component. . Kitigawa et al. teach the content of metal element having a true 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789